Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 1 of 12 PAGEID #: 4

                                                                     n               F IL EO
                                                                     r r·ICHt.
                                                                          i ~ ~·(P.U
                                                                                 ·
                                                                                       1 1
                                                                                        •
                                                                                     . .... • ·1 ••• !
                                                                                             ,             l           •

                                                                       \. i   - L 1~ \    ~



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO                 ; "'            "'    - r,. - - -               ,. .
                             WESTERN DIVISION                      • .: •• • _    .. ,   .1   .J   I f~t       •
                                                                   ,. . '.) · ··:::,               ~    r .            1
                                                                   .'t~       -· •                 ·~              r




IN THE MATTER OF THE SEARCH OF                CASE NO.    t   I   19 MJ -1 9 8
CELLULAR TELEPHONE DESCRIBED AS:

iPhone: ModelA.1533
FCC ID: BCG-E2642A.
1~1:352006066069759                           UNDER SEAL

iPhone: ModelA.1586
FCC ID: BCG-E2816A
IMEi: 356151092640383

iPhone: Rose Gold
SM:8901260152799664326
SM Holder: 352990098531334

Samsung: Model SM-J260Tl
S/N: J260TlUVUlARK8
IMEi: 352475110/049910/0

Kyocera: Model C5 l 70
FCC ID: V65C5170
DEC: 268435459914918932

iPhone: ModelA.1688
IC: 579C-E2946A.

Samsung: Model SM-G928T
IMEI:353753070557092

Samsung: Model SM-G550Tl
IMEi: 354151 /08/297690/6

LG: Model LM-X210MA
SIN: 811 CYBD618405
IMEi: 352737-10-618405-5

Coolpad: Model 3622A.
IMEi: 863519033580932
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 2 of 12 PAGEID #: 5




 ZTE: Model Z833
 S/N:325166802157
 IMEi: 862147031940634

Nokia: Model 111.1
IMEi: 358122/05/254772/6


Located at the DEA Cincinnati Resident Office
36 E. 7th Street, Suite 1900
Cincinnati, Ohio


                              AFFIDAVIT IN SUPPORT OF AN
                           APPLICATION UNDER RULE 41 FOR A
                            WARRANT TO SEARCH AND SEIZE


        I, Michael J. Keller, a Special Agent with the Drug Enforcement Administration (DEA),

being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property-

electronic devices, more fully described in Attachment A- which are currently in law

enforcement possession, and the extraction from that property of electronically stored

information described in Attachment B.

       2.      I am a Special Agent with the DEA and have been so employed since November

2017. Prior to being employed with the DEA, I served as a Military Police Officer in the 11linois

Army National Guard for 6 years. I have successfully completed the DEA Basic Agent Training

Program, at the DEA Academy, in Quantico, Virginia. During these courses I received training

in the investigation of offenses involving controlled substances. As a Special Agent of the DEA,

my duties and responsibilities have included conducting criminal investigations for violations of

federal law, particularly those found in Title 21 and Title 18 of the United States Code.



                                                 2
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 3 of 12 PAGEID #: 6




        3.      I am currently assigned to the Cincinnati Resident Office of the DEA. I have

received specialized training from the DEA, including the 18-week Basic Agent Training course.

This training focused on methods of unlawful drug trafficking; the identification of controlled

substances; surveillance; undercover operations; confidential source management; the means by

which drug traffickers derive, launder, and conceal their profits from drug trafficking; the use of

assets to facilitate unlawful drug trafficking activity; and, the law permitting the forfeiture to the

United States of assets purchased with drug proceeds or assets used or intended to be used to

facilitate the drug violations.

        4.      Through my training and experience, I know that those involved in the illegal sale

and distribution of narcotics often store in their cell phones and mobile devices, contact

information for their associates so that they may stay in ready contact with their customers and

source(s) of supply. Often the information stored in the contact list may be in the form of a code

to conceal the true identity of the contact.

        5.     Through my training and expenence, I am aware that drug traffickers often

communicate with their customers, couriers, and/or associates through the use of standard

hardline telephones, cellular telephones, and digital display paging devices, or use of multiple

telephones or other devices, to avoid detection by law enforcement.

       6.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show only that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

                IDENTIFICATION OF THE DEVICES TO BE ·EXAMINED

       7.      The property to be searched:




                                                 3
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 4 of 12 PAGEID #: 7




        a) iPhone: Model Al533
           FCCID: BCG-E2642A
           IMEi: 352006066069759

        b) iPhone: Model A 1586
           FCC ID: BCG-E2816A
           IMEi: 356151092640383

       c) iPhone: Rose Gold
          SIM: 8901260152799664326
          SIM Holder: 352990098531334

       d) Samsung: Model SM-J260Tl
          S/N:J260TlUVUlARK8
          IMEi: 352475/ 10/049910/0

       e) Kyocera: Model C5170
          FCC ID: V65C5170
          DEC: 268435459914918932

       f) iPhone: Model A1688
          IC: 579C-E2946A

       g) Samsung: Model SM-G928T
          IMEI:353753070557092

       h) Samsung: Model SM-G550Tl
          IMEi: 354151 /08/297690/6

       i) LG: Model LM-X210MA
          SIN: 811CYBD618405
          IMEi: 352737-10-618405-5

       j) Coolpad: Model 3622A
          IMEi: 863519033580932

       k) ZTE: Model Z833
          S/N:325166802157
          IMEi: 862147031940634

       1) Nokia: Model 111.1
          IMEi: 358122/05/254772/6

      8.     Telephones a) through e) were located and seized during the arrest of Oscar

TORBERT by the Cincinnati Police Department on March 13, 2019 in Cincinnati, Ohio.




                                            4
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 5 of 12 PAGEID #: 8




           9.       Telephones f) through 1) were located and seized during the search warrant at

    2504 Kipling Avenue, Apt 2, Cincinnati, Ohio 45239.

           10.      The applied-for warrant would authorize the forensic examination of the Subject

    Telephones for the purpose of identifying electronically stored data particularly described in

    Attachment B.




                                 SUMMARY OF INVESTIGATION

           11.      On January 22, 2018, Cincinnati Police Officers Jennings and Brians met with a

confidential (CS) 1to pursue purchasing heroin from Oscar TORBERT at 1418 Regent Ave.

Cincinnati, OH. The CS placed a recorded call to who officers believe to be TORBERT at 513-

617-7554 at approximately 4:20 p.m. with the purpose of arranging a heroin purchase of .5

grams. TORBERT agreed to sell to the CS and advised the CS to call back in ten minutes for a

location to meet. At approximately 4:30p.m., the CS placed a second recorded call to TORBERT

513-617-7554 to arrange a meeting location and the CS was directed to the rear of 1418 Regent

Avenue. The CS was searched and given $40 of recorded US Currency. At approximately

4:38p.m. a black Ford Fusion parked at Oberlin Avenue and Hafer Alley. Officers observed

TORBERT exit the driver side of the Fusion and enter the passenger seat of a silver Honda,

driven by an unidentified white female. The silver Honda then drove back into Hafer Alley, to

the rear of 1418 Regent Avenue, where they met with the CS. The CS then purchased heroin

1
 The CS was convicted of theft in 2011 and is cooperating for monetary payment. The CS has previously
been able to provide information that has been independently corroborated by law enforcement officers.




                                                  5
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 6 of 12 PAGEID #: 9




 from TORBERT. The CS walked back to Officers Jenrungs and Brians from 1418 Regent

Avenue at 4:45p.m. The heroin was recovered from the CS, the CS was debriefed about the buy

and stated that TORBERT sold the CS the heroin.

        12.    On March 6, 2019, the Honorable Michael R. Barret, United States District Court

Judge in the Southern District of Ohio, signed a court order authorizing the interception of wire

and electronic communications to and from TORBERT's telephone numbers 513-331-1962,

513-629-0062, and 513-968-0077. Based on call record analysis, physical surveillance, and

intercepted communications, agents determined that TORBERT was the user of the telephones

and that TORBERT appeared to be distributing controlled substances throughout the Cincinnati,

Ohio area.

        13.    On March 13, 2019, law enforcement officers observed TORBERT depart his

stash house in a gray sedan. Shortly thereafter, Officers with the Cincinnati Police Department

and Troopers with the Ohio State Highway Patrol, stopped the gray sedan and found TORBERT

to be in the back seat of the vehicle. Pursuant to the traffic stop, officers located and seized the

Subject Telephones and a small amount of suspected fentanyl from TORBERT. It was

determined that an active arrest warrant had been issued for TORBERT, so TORBERT was

placed into custody for the warrant and charged with the possession of the suspected fentanyl.

The Subject Telephones were placed into TORBERT's property at the Hamilton County Justice

Center. On March 15, 2019, SA Tyler Field and SA Phil Brown picked up the Subject

Telephones from the Hamilton County Justice Center, Property Section and took them to the

DEA Cincinnati Resident Office for processing and safekeeping.

       14.    On March 13, 2019, at approximately 8:40 p.m., the Honorable Ted N. Berry,

Municipal Court Judge in Hamilton County, Ohio, signed a search warrant authorizing the search




                                                6
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 7 of 12 PAGEID #: 10




 of 2504 Kipling Avenue, Apartment 2, to include the common basement. At approximately 8:50

 p.m., the DEA Cincinnati Resident Office and the Cincinnati Police Department executed the

 search warrant, making entry into 2504 Kipling Avenue, Apartment 2, using a key on the key

 chain that had been seized from TORBERT. Inside the apartment, officers/agents located a small

bag containing approximately a gram of suspected heroin/fentanyl, an empty kilogram-sized

vacuum-seal bag with suspected heroin/fentanyl residue, suspected drug ledgers, 7 cellular

telephones and drug preparation and packaging materials to include gloves, a scale, a blender, a

vacuum sealer, and vacuum seal bags. Based on my training and experience, I am aware that

drug traffickers often obtain controlled substances in kilogram-sized quantities and then use

blenders and cutting materials to add volume to the controlled substances for future distribution.

I am also aware that drug traffickers often use scales to measure out controlled substances for

future distribution. Consequently, I believe that they empty kilogram-sized vacuum-seal bag

previously contained a quantity of controlled substances that TORBERT subsequently

distributed. I further believe that TORBERT had prepared for future distribution the small bag of

suspected heroin/fentanyl found on his person at the traffic stop.

        15.    In the common area in the basement, officers/agents located a locked closet

labelled with the number " 1" on it. A key from the key chain previously seized from TORBERT

opened the closet. Inside the closet, officers/agents located two presses with suspected

heroin/fentanyl residue and three firearms, two of which were loaded, to include a Glock pistol.

Based on my training and experience, I am aware that Glock firearms are manufactured outside

of the state of Ohio. Based on my training and experience, I am aware that drug traffickers often

use presses to shape controlled substances into a brick form for later distribution. SA Field spoke

with the resident of 2504 Kipling Avenue, apartment 1, who told him that the closet marked with




                                                 7
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 8 of 12 PAGEID #: 11




 "1 " on it was not his assigned storage closet. The resident showed me the location of his unit's

 assigned closet, which was located in a different area of the basement.

        16.     Also located in the common area in the basement was a stove unit. Officers/agents

moved the stove and located approximately 1,000 grams of suspected heroin/fentanyl. Based on

my training, experience, discussions with other law enforcement officers/agents, officers/agents

observation of TORBERT walked out of 2504 Kipling Avenue and conducting a suspected drug

transaction on March 10, 2019, officers/agents observations of TORBERT departing 2504

Kipling Avenue on March 13, 2019, my knowledge that TORBERT was subsequently stopped

by police and admitted to possessing suspected heroin/fentanyl, my knowledge that TORBERT

possessed keys to 2504 Kipling Avenue, Apartment 2, where officers/agents located an empty

kilogram-sized bag containing suspected heroin/fentanyl residue, drug preparation and packaging

material, and a small bag containing suspected heroin/fentanyl, my knowledge that TORBERT

also possessed keys to a closet in the common area in the basement of 2504 Kipling A venue

where officers/agents located presses with suspected heroin/fentanyl residue and three firearms,

and my knowledge that officers/agents located approximately 1,000 grams of suspected

heroin/fentanyl in the common area in the basement in close proximity to the storage closet, I

believe that TORBERT possessed the 1,000 grams of suspected heroin/fentanyl. I further believe

that TORBERT intended to distribute these controlled substances.

       17.     Based on my training, experience, conversations with other law enforcement

agents/officers, my knowledge that Cincinnati Police department officers observed TORBERT

sell heroin to a CS, my knowledge that TORBERT's wire and electronic communications were

intercepted discussing the coded distribution of controlled substances, my knowledge that

TORBERT was observed meeting briefly with those individuals that were also intercepted




                                                8
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 9 of 12 PAGEID #: 12




 corrununicating with TORBERT in a manner consistent with distributing controlled substances,

my knowledge of all the drug paraphernalia, processing equipment, packaging materials,

firearms, kilogram press, cellular telephones and suspected kilogram of fentanyl found at

TORBERT's stash house, and my knowledge that drug traffickers often use multiple phones to

evade detection from law enforcement, I believe that TORBERT was utilizing multiple phones

in an effort to distribute controlled substances in the Cincinnati, Ohio area and thwart detection

from law enforcement. I further believe that evidence surrounding TORBERT's drug-

distribution activities will be located on the Subject Telephones.

                                                       Respectfully submitted,



                                                       Michael J. Keller
                                                       Special Agent
                                                       Drug Enforcement Administration


   Subscribed and sworn to before me on this     ~()    day of March, 2019


 ~CWR-~i3aVJM~
   HOJlOTahl(; Stephani~own;an
   United States Magistrate Judge




                                                9
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 10 of 12 PAGEID #: 13


                                         ATTACHMENT A

       The property to be searched is:

       iPhone: Model Al533
       FCC ID: BCG-E2642A
       IMEI:352006066069759

       iPhone: Model A 1586
       FCC ID: BCG-E28 l 6A
       IMEI: 356151092640383

       iPhone: Rose Gold
       SIM: 8901260152799664326
       SIM Holder: 352990098531334

       Samsung: Model SM-J260Tl
       S/N: J260T1UVU1ARK8
       IMEi: 352475/ 10/04991010

       Kyocera: Model C5 l 70
       FCC ID: V65C5170
       DEC: 268435459914918932

       iPhone: ModelA1688
       IC: 579C-E2946A

       Samsung: Model SM-G928T
       IMEI: 353753070557092

       Samsung: Model SM-G550Tl
       IMEi: 354151/08/297690/6

       LG: Model LM-X210MA
       SIN: 811 CYBD618405
       IMEi: 352737-10-618405-5

       Coolpad: Model 3622A
       IMEi: 863519033580932

      ZTE: Model Z833
      S/N: 325166802157
      IMEi: 862147031940634
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 11 of 12 PAGEID #: 14



         Nokia: Model 111.1
         IMEi: 358122/05/254772/6

 Located at the DEA Cincinnati Resident Office
 36 E. 7th Street, Suite 1900
 Cincinnati, Ohio

 hereinafter the " Subject Telephones."

        The Subject Telephones are currently located at the DEA Cincinnati Resident Office 36

 E. 7th Street, Suite 1900, Cincinnati, Ohio 45202.

        This warrant authorizes the forensic examination of the Subject Telephones for the

 purpose of identifying the electronically stored information described in Attachment B.




                                                2
Case: 1:19-mj-00198-SKB Doc #: 1-1 Filed: 03/20/19 Page: 12 of 12 PAGEID #: 15


                                             ATTACHMENT B

         I.         All records on the Devices described in Attachment A that relate to violations of

 21 U.S.C. §§ 84l(a)(l) and 846 and involve Oscar TORBERT and other yet unknown

 individuals including:

               a. Evidence that shows the Device was used to further facilitate the distribution of

                    illegal narcotics;

               b. lists of customers and related identifying information;

               c. types, amounts, and prices of drugs trafficked as well as dates, places, and

                   amounts of specific transactions;

               d. any information related to sources of drugs (including names, addresses, phone

                   numbers, or any other identifying information);

              e. any information recording schedules or travel;

              f. any and all stored telephone numbers;

              g. any and all text messages, to include incoming, outgoing, saved, deleted, and

                   drafts;

              h. Any and all emails, sent, received, delete, draft and/or saved;

              1.   any and all voicemails;

              J.   any and all photographs, electronic images, video recordings, and/or images saved

                   and/or deleted on the cellular device;

              k. Any and all data retrieved from Apps on the device;

              1.   any and all entries made in a calendar and/or notebook feature;

              m. any and all personal numbers associated with the cellular device to include the

                   telephone nupiber, push-to-talk number, make, model, carrier, ESN, IMEI,

                   ICCID, MEID, SEID, and or IMSI.

       2.          Evidence of user attribution showing who used or owned the Subject Telephones

at the time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history.
